DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-15 and 21-25 are pending and have been examined below.

Response to Arguments
Applicant's remarks regarding the Double Patenting rejection have considered. In light of the amendments to the claims, the rejection is withdrawn.

Applicant's amendments with respect to 35 USC 101 have been considered and are persuasive. The rejection is withdrawn.

Applicant's arguments with respect to 35 USC 102 and 103 have been considered and are persuasive. The rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 21-25 rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 8 and 15
Examiner acknowledges Applicant's disclosure of detecting whether the entity is gesturing towards the vehicle, as well as when the entity is determined to be gesturing towards the vehicle, navigating the vehicle towards the entity or transmitting information regarding the entity to another vehicle. However, Examiner is unable to find support, whether express, implicit, or inherent, for "determining whether to navigate the vehicle towards the entity or to transmit information regarding the entity to an other vehicle based on the detecting of whether the entity is gesturing towards the vehicle" and "when the entity is determined to be gesturing towards the vehicle, navigating the vehicle towards the entity or transmitting the information regarding the entity to the other vehicle based on the determination of whether to navigate the vehicle towards the entity or to transmit the information". The limitations in question seem to convey that there is a selective choosing of whether to navigate the vehicle toward the entity or transmit information regarding the entity to the other vehicle. This selective choosing is based on detecting whether the entity is gesturing toward the vehicle. Said another way, these limitations seem to convey that the navigation towards the entity corresponds with one of the entity gesturing or not gesturing, and the information transmission corresponds with the opposite of the gesture determination corresponding with the navigation towards the entity. The meaning in the claims extends beyond simply "when the entity is determined to be gesturing towards the vehicle, navigating the vehicle towards the entity or transmitting information regarding the entity to another vehicle". This extended meaning is what appears to be absent from Applicant's disclosure. The amendment to the claims is thus deemed as new matter for lacking support in the original disclosure. Applicant is advised to amend to recite different subject matter, or amend to clarify unintended interpretation of the claims. Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Allowable Subject Matter
Claims 1-15 and 21-25 are rejected under 35 USC 112a, but appear to be allowable if the rejection(s) were overcome, pending an updated search, since, in the context of autonomous passenger transport systems, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest determining whether to navigate the vehicle towards the entity or to transmit information regarding the entity to an other vehicle based on the detecting of whether the entity is gesturing towards the vehicle; and when the entity is determined to be gesturing towards the vehicle, navigating the vehicle towards the entity or transmitting the information regarding the entity to the other vehicle based on the determination of whether to navigate the vehicle towards the entity or to transmit the information. Examiner notes that amendment to the claims resulting in a change of scope may result in requirement of an updated search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892. Specifically, US20190263422 ("Enthaler") discloses a system of an autonomous vehicle making a determination of whether to pick up a person detected in the environment of the vehicle based on a determination of whether the person is gesturing towards the vehicle, the gesture determination based on specific factors such as direction of the eyes and qualities of the hands of the person.
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663